Citation Nr: 0321805	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  97-32 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  
Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  If the following has not yet been 
completed: 
The veteran claims that he was 
hospitalized and/or underwent treatment 
for back complaints in December 1983 at 
the Naval Hospital at Camp Lejeune, North 
Carolina.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request all 
available clinical records of this 
treatment for the period including from 
December 1983 to January 1984.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

2.  The veteran claims he was treated at 
a City Hospital (named either North Bronx 
Central or Fulton Hospital during 1996).  
Using the signed release forms provided 
by the veteran in May 2003, undertake all 
necessary attempts to obtain clinical 
records, outpatient treatment records, 
any hospital summaries, and imaging study 
reports from these facilities.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

3.  If the following has not yet been 
completed: Request these records 
concerning the veteran from the Social 
Security Administration: any disability 
determinations and the medical evidence 
used for such determinations.

4.  If the following has not yet been 
completed: Obtain the veteran's medical 
records from the VA Medical Center in 
Bronx, New York, for any treatment for a 
lumbar spine disability during the period 
of June 2002 to the present.  Please 
obtain following types of records:  
Notes, any Discharge Summaries, Consults, 
Imaging (X-Ray, MRI, CT scan), Problem 
List Confirmed Diagnoses.

5.  Only after the development described 
above has been completed, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: 

a) The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the nature, 
severity, and etiology of the claimed 
back disorder.  The Development Unit 
should send the claims folder to the 
examiner for review.  If no such disorder 
is currently found, the examiner should 
so indicate.  The claims folder must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  All necessary 
tests and studies should be conducted in 
order to render the diagnosis of the 
claimed disorder.  The examiner should 
indicate in the examination report that 
the claims file was reviewed, including 
but not limited to all available service 
and post-service medical records.  
Following an examination of the veteran 
and a review of his claims file, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current back disorder 
is related to any in-service injury/event 
or symptomatology.  Additionally, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current back disorder 
was incurred in or aggravated by service, 
or is otherwise related to active 
service.  Furthermore, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current back disorder became 
manifest during a period of active 
service (specifying the year to the 
extent possible), and/or within a year of 
the veteran's discharge from service.  
Moreover, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current back disorder is related to any 
post-service event(s) or injuries, 
including any back injuries sustained 
from 1993 to 1996 while working for 
Interstate Woodworking.  If the etiology 
of the veteran's back disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradicting 
medical findings.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


